Affirmed as Modified; Opinion Filed February 26, 2015.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00644-CR

                          WAYNE EDWARD GREER, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F13-61634-S

                              MEMORANDUM OPINION
                          Before Justices Lang, Stoddart, and Schenck
                                  Opinion by Justice Stoddart

       Wayne Edward Greer waived a jury and pleaded not guilty to assault involving family

violence, with two prior assault-family violence convictions.    See TEX. PENAL CODE ANN.

§ 22.01(a)(1), (b)(2) (West 2011); TEX. FAM. CODE ANN. §§ 71.0021, 71.005 (West 2008 &

Supp. 2014). After finding appellant guilty, the trial court assessed punishment at five years’

imprisonment. On appeal, appellant’s attorney filed a brief in which she concludes the appeal is

wholly frivolous and without merit. The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967). The brief presents a professional evaluation of the record showing why, in

effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12
(Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. See

Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate

courts and counsel in Anders cases).

          Appellant filed a pro se response raising several issues. After reviewing counsel’s brief,

appellant’s pro se response, and the record, we agree the appeal is frivolous and without merit.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate

court’s duty in Anders cases). We find nothing in the record that might arguably support the

appeal.

          Although not an arguable issue, we note the trial court’s judgment contains an error. The

judgment recites appellant’s sentence is “5 years Institutional Division, TDCJ.” The record,

however, shows the trial court assessed an eight-year sentence. We modify the judgment to

show the punishment and place of confinement is “8 years Institutional Division, TDCJ.” See

TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry

v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref'd).

          As modified, we affirm the trial court’s judgment. We order the trial court to enter an

amended judgment that reflects this change.




                                                       / Craig Stoddart/
                                                       CRAIG STODDART
                                                       JUSTICE

Do Not Publish
TEX. R. APP. P. 47
140644F.U05




                                                 -2-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                      JUDGMENT


WAYNE EDWARD GREER, Appellant                      Appeal from the 282nd Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00644-CR        V.                       F13-61634-S).
                                                   Opinion delivered by Justice Stoddart,
THE STATE OF TEXAS, Appellee                       Justices Lang and Schenck participating.



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED to
show the punishment and place of confinement is “8 years Institutional Division, TDCJ.”

       As modified, we AFFIRM the trial court’s judgment.

       We ORDER the trial court to issue an amended judgment that reflects the above change.



       Judgment entered February 26, 2015.




                                             -3-